HENDERSON, Justice
(concurring).
Additional facts: Victim had recently moved to the Martin, South Dakota area and began attending the school in the fall of 1992. Victim did not know W.Y.B., the appellant. Within one week of victim starting in this school, W.Y.B. began initiating contact upon her body. He would force her head down on a school desk so she could not move. She testified that she was held down so tight that it was difficult to breathe. She screamed at W.Y.B. and another student, G.H.A., to stop these acts upon her body. She was forced to struggle to free herself. W.Y.B. made the comment that he “wanted to try to make babies.” So — this poking and grabbing had a sexual overtone, as demonstrated by his actions and words. The Martin Police Department received a complaint concerning W.Y.B .’s conduct. Ultimately, a petition was filed charging W.Y.B. as a delinquent child.
This type of conduct cannot go on in any school and be condoned, whether in Los An-geles, Chicago, the Bronx, or in a little school out in western South Dakota. Such conduct is outrageous, not only to this young girl, but to the tranquility, orderly instruction, and discipline in the classroom and school itself.
W.Y.B.’s basic contention is that he was denied equal protection of the laws under the Fourteenth Amendment to the United States Constitution. Under these facts, I highly disagree.
W.Y.B., as he contends, is entitled to equal protection of the Law but that does not mean that he is entitled to equal protection from the Law. See United States v. Manno, 118 F.Supp. 511, 515 (N.D.Ill.1954). When a selective prosecution claim is asserted, it must be raised prior to trial. As an example, read United States v. Jarrett, 705 F.2d 198, 204 (7th Cir.1983), cert. denied, 465 U.S. 1004, 104 S.Ct. 995, 79 L.Ed.2d 228 (1984). I write this for benefit of those lawyers, moons hence, who would rely upon the selective prosecution claim as a defense. In this regard, I specifically call to the Bar’s attention SDCL 23A-8-3, which provides in pertinent part:
Any defense, objection or request which is capable of determination without the trial of the general issue may be raised before trial by motion. Motions may be written or oral at the discretion of the judge. The following must he raised prior to trial: (1) Defenses and objections based on defects in the institution of the prosecution[J (Emphasis supplied mine.)